
	

114 S895 IS: Servicemember and Veteran Protection Act of 2015
U.S. Senate
2015-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 895
		IN THE SENATE OF THE UNITED STATES
		
			March 27 (legislative day, March 26), 2015
			Mr. Tester introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To allow members of the Armed Forces to defer principal on Federal student loans for a certain
			 period in connection with receipt of orders for mobilization for war or
			 national emergency, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Servicemember and Veteran Protection Act of 2015. 2.Deferral of students loans for certain period in connection with receipt of orders for mobilization for war or national emergency (a)Federal Family Education LoansSection 428(b)(1)(M) of the Higher Education Act of 1965 (20 U.S.C. 1078(b)(1)(M)) is amended—
 (1)in the matter preceding clause (i), by striking , during any period;
 (2)in clause (i), by striking during which and inserting during any period during which;
 (3)in clause (ii), by striking during which and inserting during any period during which;
 (4)in clause (iii)—
 (A)by striking during which and inserting during any period during which; and
 (B)in the matter following subclause (II), by striking or after the semicolon;
 (5)by redesignating clause (iv) as clause (vi);
 (6)by inserting after clause (iii) the following:
					
 (iv)in the case of any borrower who has received a call or order to duty described in subclause (I) or (II) of clause (iii), during the shorter of—
 (I)the period beginning on the date such call or order to duty is received by the borrower and ending on the first day of the service described in subclause (I) or (II) of clause (iii); and
 (II)the 180-day period preceding the first day of such service;
 (v)notwithstanding clause (iv)—
 (I)in the case of any borrower described in such clause whose call or order to duty is cancelled before the first day of the service described in subclause (I) or (II) of clause (iii) because of a personal injury in connection with training to prepare for such service, during the period described in clause (iv) and during an additional period equal to the duration of such service, as specified by or otherwise determined in the original call or order to duty; and
 (II)in the case of any borrower whose call or order to duty is cancelled before the first day of such service for a reason other than an injury described in subclause (I), during the period beginning on the date the call or order to duty is received by the borrower and ending on the date that is 14 days after such call or order to duty is cancelled; and;
				and
 (7)in clause (vi) (as redesignated by paragraph (5)), by striking not in excess and inserting during any period not in excess.
				(b)Direct
 LoansSection 455(f)(2) of the Higher Education Act of 1965 (20 U.S.C. 1087e(f)(2)) is amended—
 (1)in the matter preceding subparagraph (A), by striking during any period;
 (2)in subparagraph (A), by striking during which and inserting during any period during which;
 (3)in subparagraph (B), by striking not in excess and inserting during any period not in excess;
 (4)in subparagraph (C)—
 (A)by striking during which and inserting during any period during which; and
 (B)in the matter following clause (ii), by striking or after the semicolon;
 (5)by redesignating subparagraph (D) as subparagraph (F);
 (6)by inserting after subparagraph (C) the following:
					
 (D)in the case of any borrower who has received a call or order to duty described in clause (i) or (ii) of subparagraph (C), during the shorter of—
 (i)the period beginning on the date such call or order to duty is received by the borrower and ending on the first day of the service described in clause (i) or (ii) of subparagraph (C); and
 (ii)the 180-day period preceding the first day of such service;
 (E)notwithstanding subparagraph (D)—
 (i)in the case of any borrower described in such subparagraph whose call or order to duty is cancelled before the first day of the service described in clause (i) or (ii) of subparagraph (C) because of a personal injury in connection with training to prepare for such service, during the period described in subparagraph (D) and during an additional period equal to the duration of such service, as specified by or otherwise determined in the original call or order to duty; and
 (ii)in the case of any borrower whose call or order to duty is cancelled before the first day of such service for a reason other than an injury described in clause (i), during the period beginning on the date the call or order to duty is received by the borrower and ending on the date that is 14 days after such call or order to duty is cancelled; and;
				and
 (7)in subparagraph (F) (as redesignated by paragraph (5)), by striking not in excess and inserting during any period not in excess.
				(c)Perkins
 LoansSection 464(c)(2)(A) of the Higher Education Act of 1965 (20 U.S.C. 1087dd(c)(2)(A)) is amended—
 (1)in the matter preceding clause (i), by striking during any period;
 (2)in clause (i), by striking during which and inserting during any period during which;
 (3)in clause (ii), by striking not in excess and inserting during any period not in excess;
 (4)in clause (iii), by striking during which and inserting during any period during which;
 (5)by redesignating clauses (iv) and (v) as clauses (vi) and (vii), respectively;
 (6)by inserting after clause (iii) the following:
					
 (iv)in the case of any borrower who has received a call or order to duty described in subclause (I) or (II) of clause (iii), during the shorter of—
 (I)the period beginning on the date such call or order to duty is received by the borrower and ending on the first day of the service described in subclause (I) or (II) of clause (iii); and
 (II)the 180-day period preceding the first day of such service;
 (v)notwithstanding clause (iv)— (I)in the case of any borrower described in such clause whose call or order to duty is cancelled before the first day of the service described in subclause (I) or (II) of clause (iii) because of a personal injury in connection with training to prepare for such service, during the period described in clause (iv) and during an additional period equal to the duration of such service, as specified by or otherwise determined in the original call or order to duty; and
 (II)in the case of any borrower whose call or order to duty is cancelled before the first day of such service for a reason other than an injury described in subclause (I), during the period beginning on the date the call or order to duty is received by the borrower and ending on the date that is 14 days after such call or order to duty is cancelled;;
				
 (7)in clause (vi) (as redesignated by paragraph (5)), by striking not in excess and inserting during any period not in excess; and
 (8)in clause (vii) (as redesignated by paragraph (5)), by striking during which and inserting during any period during which.
				(d)Rule of
 constructionNothing in the amendments made by this section shall be construed to authorize any refunding of any repayment of a loan.
 (e)ApplicabilityThe amendments made by this section shall apply with respect to all loans made, insured, or guaranteed under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.).
			(f)Conforming
 amendmentsTitle IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) is further amended—
 (1)in section 428B(d)(1)(A)(ii) (20 U.S.C. 1078–2(d)(1)(A)(ii)), by striking 428(b)(1)(M)(i)(I) and inserting or clause (i)(I), (iv), or (v) of section 428(b)(1)(M); and
 (2)in section 493D(a) (20 U.S.C. 1098f(a)), by striking section 428(b)(1)(M)(iii), 455(f)(2)(C), or 464(c)(2)(A)(iii) and inserting clause (iii) or (iv) of section 428(b)(1)(M), subparagraph (C) or (D) of section 455(f)(2), or clause (iii) or (iv) of section 464(c)(2)(A).
				3.Modification of basis
			 for annual adjustments in amounts of educational assistance for members of
			 the
			 Selected Reserve
			(a)In
 generalSection 16131(b)(2) of title 10, United States Code, is amended by striking equal to and all that follows and inserting the following: “not less than the percentage by which—
				
 (A)the average cost of undergraduate tuition in the United States, as determined by the National Center for Education Statistics, for the last academic year preceding the beginning of the fiscal year for which the increase is made, exceeds
 (B)the average cost of undergraduate tuition in the United States, as so determined, for the academic year preceding the academic year described in subparagraph (A).
					.
			(b)Effective
 dateThe amendment made by subsection (a) shall take effect on October 1, 2015, and shall apply to adjustments in amounts of educational assistance for members of the Selected Reserve that are made for fiscal years beginning on or after that date.
			4.Credit protections for servicemembers
 (a)Active duty freeze alertsSection 605A of the Fair Credit Reporting Act (15 U.S.C. 1681c–1) is amended— (1)in the heading for such section, by striking and active duty alerts and inserting , active duty alerts, and active duty freeze alerts;
 (2)by redesignating subsections (d) through (h) as subsections (e) through (i), respectively; (3)by inserting after subsection (c) the following:
					
						
							(d)
							Active duty freeze alerts
 Upon the direct request of an active duty military consumer, or an individual acting on behalf of or as a personal representative of an active duty military consumer, a consumer reporting agency described in section 603(p) that maintains a file on the active duty military consumer and has received appropriate proof of the identity of the requester shall—
							
								(1)
 include an active duty freeze alert in the file of that active duty military consumer, and also provide that alert along with any credit score generated in using that file, during a period of not less than 12 months, or such longer period as the Bureau shall determine, by regulation, beginning on the date of the request, unless the active duty military consumer or such representative requests that such freeze alert be removed before the end of such period, and the agency has received appropriate proof of the identity of the requester for such purpose;
							
								(2)
 during the 2-year period beginning on the date of such request, exclude the active duty military consumer from any list of consumers prepared by the consumer reporting agency and provided to any third party to offer credit or insurance to the consumer as part of a transaction that was not initiated by the consumer, unless the consumer requests that such exclusion be rescinded before the end of such period; and
 (3)refer the information regarding the active duty freeze alert to each of the other consumer reporting agencies described in section 603(p), in accordance with procedures developed under section 621(f).;
 (4)in subsection (e), as so redesignated— (A)by striking extended, and active duty alerts and inserting extended, active duty, and active duty freeze alerts; and
 (B)by striking extended, or active duty alerts and inserting extended, active duty, or active duty freeze alerts; (5)in subsection (f), as so redesignated—
 (A)in the matter preceding paragraph (1), by striking or active duty alert and inserting active duty alert, or active duty freeze alert; (B)in paragraph (2), by striking ; and and inserting a semicolon;
 (C)in paragraph (3), by striking the period and inserting ; and; and (D)by adding at the end the following:
						
 (4)paragraphs (1) and (2) of subsection (d), in the case of a referral under subsection (d)(3).; (6)in subsection (g), as so redesignated, by striking or active duty alert and inserting active duty alert, or active duty freeze alert; and
 (7)in subsection (i), as so redesignated, by adding at the end the following:   (3) Requirements for active duty freeze alerts  (A) Notification Each active duty freeze alert under this section shall include information that notifies all prospective users of a consumer report on the consumer to which the freeze alert relates that the consumer does not authorize the establishment of any new credit plan or extension of credit, including any credit under an open-end credit plan (as defined in section 103(i)), in the name of the consumer, or issuance of an additional card on an existing credit account requested by a consumer, or any increase in credit limit on an existing credit account requested by a consumer.
							
								(B)
 Prohibition on usersNo prospective user of a consumer report that includes an active duty freeze alert in accordance with this section may establish a new credit plan or extension of credit, including any credit under an open-end credit plan (as defined in section 103(i)), in the name of the consumer, or issue an additional card on an existing credit account requested by a consumer, or grant any increase in credit limit on an existing credit account requested by a consumer..
 (b)RulemakingThe Bureau of Consumer Financial Protection shall prescribe regulations to define what constitutes appropriate proof of identity for purposes of section 605A(d) of the Fair Credit Reporting Act, as amended by this Act.
 (c)Technical amendmentSection 603(q)(2) of the Fair Credit Reporting Act (15 U.S.C. 1681a(q)(2)) is amended— (1)in the heading for such paragraph, by striking active duty alert and inserting active duty alert; active duty freeze alert; and
 (2)by inserting and active duty freeze alert before mean. 5.Report on effect on privacy of veterans by use of social security numbers to uniquely identify veterans (a)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the effect on the privacy of veterans of the use of social security numbers to uniquely identify veterans.
 (b)ContentsThe report required by subsection (a) shall include the following:
 (1)A description of such actions as the Secretary may have taken to transition the Department of Veterans Affairs from the use of social security numbers to uniquely identify veterans to the use of alternative and safer unique identifiers.
 (2)A description of such actions as the Secretary may have taken to integrate the use by the Department of Veterans Affairs of such alternative and safer unique identifiers with the usage of unique identifiers by the Department of Defense.
 (3)In a case in which the Secretary has not taken any actions described in paragraph (1) or (2), an explanation as to why such actions have not been taken and a description of the actions the Secretary will take to protect the privacy of veterans.
